DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

This action is in response to the communication filed 6/19/2020. As per the claims filed on the same date:
Claims 1-20 are pending in the application.
Claims 1, 8, 15 are independent claims.

Note Regarding AIA  Status

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Note Regarding Prior Art

Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to 


Claim Rejections - 35 USC § 103

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 7-8, 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Terrence J. Torres et al (US PG Pub No. 2020/0250417; Filed: 02/01/2019)(hereinafter: Torres) in view of Pedro Franceschi et al (US PG Pub no. 2021/025157; Filed: 10/25/2019)(hereinafter: Franceschi).

Claim 1:
As per independent claim 1, Torres discloses a non-transitory machine-readable medium storing a program executable by at least one processing unit of a device, the program comprising sets of instructions for: 
receiving from a client device an image [0014, image of a piece of content(receipt/invoice) received, [0016], fig 2] 
using a first machine learning model to predict a string based on the image [[0018-0019] extracted data include vendor name, amounts, transaction dates, etc. [0020-0021] entity recognition extraction is implemented machine learning BiLSTM-CRF processes] 
using a second machine learning model to predict a set of digits based on the image[[0018-0019]extracted entities include credit card numbers made up of a set of digits, [0020-0021] entity recognition extraction is implemented machine learning BiLSTM-CRF processes] and
based on [the set of historical transaction data], the string, and the set of digits, determining a data value for a field in a form [[0029] The process 800 may then perform a word level prediction 804 that uses the BiLSTM and CRF processes to classify words in the text stream into different entity labels, such as vendor name or total amount… Once the character level and word level predictions (802, 804) are completed, the method may combine the word level and character level predictions (806) to generate an output. For example, the output may be the structured data for a receipt as shown in FIG. 5.].
Torres discloses the training model being based on prior knowledge (past data used to train model) however, Torres failed to specifically disclose
Franceschi, in the same field of receipt and expense reporting processing discloses 
a user identifier associated with a user of the client device [[0018, 0019, 0020] user causes a transaction to be generated, user enters name and other personal information]
based on the user identifier, retrieving a set of historical transactions associated with the user [[0021-0023, 0026, 0030-0031] previous transaction data is stored and utilized, past data may be utilized to process data including categorization of transactions].
based on the set of historical transaction data, [the string, and the set of digits], determining a data value for a field in a form [[0031] current transaction is categorized based in part on the past transaction data. [0026] categorization. [0021] category data stored in database].
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the receipt processing teachings of Torres to receive a user identifier, based on the user identifier, retrieve a set of historical transactions for the user, and based on the historical transactions, determine a data 

Claim 7:
As per claim 7, which depends on claim 1, it is rejected under the same rationale as claim 1 above. Additionally, Torres and Franceschi disclose wherein the program further comprises a set of instructions for receiving from the client device a company identifier representing a company with which the user of the client device is associated, wherein retrieving the set of historical transaction data associated with the user is further based on the company identifier. Franceschi, [[0066] company A is identified in order to provide expense categorization, [0031] past organization (company) data].

Claim 8:
	As per independent claim 8, it recites the method stored in the medium of claim 1, therefore it is rejected under the same rationale as claim 1 above.

Claim 14:
	As per claim 14, it is rejected under the same rationale as claim 7 above.

Claim 15:
.

Claims 2-3, 9-10, 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Torres and Franceschi in view of Harald Evers et al, (US PG Pub no. 20140258838; Published: 09/11/2014) (hereinafter: Evers).

Claim 2:
As per claim 2, which depends on claim 1, Torres and Franceschi disclose extracting data from documents and storing the extracted data in structured form. Torres and Franceschi failed to specifically disclose the limitations of claim 2.
Evers, in the same field of expense report populating discloses wherein the program further comprises sets of instructions for: generating the form that includes the field [[0027] Expense form may be provided by the expense management system or the expense form may be generated by an application]. 
and providing the client device the form with the field automatically set to the determined data value [[0023] character recognition performed on an image of an expense document may be used to automatically generate expense item data 144 for use by expense management server 108 (e.g., without further input from a user). In cases in which keywords are also identified and matched to metadata objects, the structure of the expense data may also be automatically determined based on an image of an expense document. The recognized expense item data may be directly stored in expense management server 108 or may first be presented to a user for review. For example, recognized text values may be used to pre-populate fields of an expense item report screen being presented to a user via either of displays 116, 124.].
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the image processing output generated by the system of Torres and Franceschi to generate a form that includes the field and provide the client device the form with the field automatically set to the determined data value as disclosed by Evers. The motivation for doing so would have been to quickly consolidate receipt data in an electronic form in order to facilitate entry of expense data (0014).

Claim 3:
As per claim 3, which depends on claim 2, it is rejected under the same rationale as claim 2 above. Additionally, Torres, Franceschi and Evers disclose wherein the form further comprises a set of fields. Evers, [[0023-0025] form has plurality of fields], wherein the program further comprises set of instructions for: receiving from the client a set of data values for the set of fields and a request to create a record based on the data value for the field and the set of data values for the set of fields. Evers, [[0019, 0031] expense form fields stored at least in a relational database]. 
in response to the request, creating the record. Evers, [[0019, 0030-0031] records created for expense data] and 
storing the record in a storage. Evers, [[0019, 0030-0031] records stored in relational database].

Claim 9:
	As per claim 9, it is rejected under the same rationale as claim 2 above.

Claim 10:
	As per claim 10, it is rejected under the same rationale as claim 3 above.

Claim 16:
	As per claim 16, it is rejected under the same rationale as claim 2 above.

Claim 17:
	As per claim 17, it is rejected under the same rationale as claim 3 above.

Allowable Subject Matter

Claims 4-6, 11-13, 18-20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter: 
The prior art of record, alone or in any reasonable combination failed to teach the limitations of claims 4-6, 11-13, 18-20. 
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Contact

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOWARD CORTES whose telephone number is (571)270-1383.  The examiner can normally be reached on M-F, 8:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott T Baderman can be reached on (571)272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
/HOWARD CORTES/           Primary Examiner, Art Unit 2144